DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed on February 28, 2022, previous 112(b) rejection on claims 1-26, previous 112(b) rejection on claims 2, 3 and 5, previous 112(b) rejection on claim 3, previous 112(b) rejection on claim 5, previous 112(b) rejection on claims 6 and 8, previous 112(b) rejection on claim 7, previous 112(b) rejection on claim 9, previous 112(b) rejection on claim 10, previous 112(b) rejection on claim 11, previous 112(b) rejection on claim 12, previous 112(b) rejection on claim 13, previous 112(b) rejection on claim 14, previous 112(b) rejection on claim 15, previous 112(b) rejection on claim 16, previous 112(b) rejection on claim 17, previous 112(b) rejection on claims 18-23 and previous 112(b) rejection on claim 24 are hereby withdrawn.
Due to the certified English translation of the French priority document, the effective filing date of present application is November 15, 2017.  Thus, previous 102(a)(2) rejection on claims 1-26 over Douezan et al (US 2020/0297612 A1) is hereby withdrawn (and for the same reason, prior art rejections against Lorant et al (US 2021/0177719 A1), Lorant et al (US 2020/0345621 A1) and Guiramand et al (US 2020/0281829 A1) are not going to be made).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Objections
Claims 1-3, 5, 7-10, 13-16, 25 and 26 are objected to because of the informalities as explained below.  The Examiner contacted Mr. Burton A. Amernick (attorney for applicant) in order to make Examiner’s amendment.  However, applicant has not responded.  Appropriate corrections (as spelled-out below) are required to make instant claims allowable:

In Claim 1, the 3rd line from the bottom, change “A and B” to --- (A) and (B) ---.
In Claim 2, line 3, insert --- acrylic --- between “anionic” and “copolymers”.
In Claim 3, line 2, insert --- acrylic --- between “anionic” and “copolymers”.
In Claim 3, line 4, change “atoms: comprises” to --- atoms comprises: ---.
In Claim 5, line 4, change “acid,” to --- acid and ---.
In Claim 5, line 9, change “alkyl, arylalkyl, aryl, alkylaryl and cycloalkyl groups” to --- an alkyl, an arylalkyl, an aryl, an alkylaryl or a cycloalkyl group ---. 
In Claim 5, line 10, change “unsaturated ethylenic” to --- an ,-monoethylenically unsaturated ---.
In Claim 5, line 11, insert --- an ,-monoethylenically --- between “ester of” and “unsaturated”.
In Claim 5, line 16, change “(meth)acrylates,” to --- (meth)acrylates and ---.
In Claim 5, on the 2nd line following the chemical formula (VI), change “to 26;” to --- to 26 carbon atoms; ---.
In Claim 5, on the 3rd line following the chemical formula (VI), insert --- (a) --- between “(4) copolymers of” and “an ,-monoethylenically”.
In Claim 5, on the 3rd line following the chemical formula (VI), change “acid and of” to --- acid, (b) ---.
In Claim 5, on the 4th line following the chemical formula (VI), delete “of” (located in front of “a polyoxyethylenated”).
In Claim 5, on the 5th line following the chemical formula (VI), change “of” (located in front of “an ester”) to  --- (c) ---.
In Claim 5, on the 5th line following the chemical formula (VI), delete “of” (located in front of “a C1-C4”).
In Claim 5, on the 6th line following the chemical formula (VI), change “alcohol;” to --- alcohol; or ---.
In Claim 5, on the 4th line from the bottom, insert --- (a) --- between “(5) copolymers of” and “(meth)acrylic”.
In Claim 5, on the 4th line from the bottom, change “of crosslinked” to --- (b) crosslinked ---.
In Claim 5, on the 4th line from the bottom, change “of” (located in front of “polyethylene”) to --- (c) ---.
In Claim 5, on the 3rd line from the bottom, change “of” located in front of “polyethylene” to --- (d) ---.
In Claim 7, line 4, change “formula (I),” to --- formula (III), ---.
In Claim 8, line 2, delete “of” (located between “acid,” and “ethyl”).
In Claim 8, line 3, delete “of” (located in front of “polyoxyethylenated”).
In Claim 9, on the 4th line from the bottom, delete “of” (located in front of “(ii) monomer”).
In Claim 9, on the 3rd line from the bottom, delete “(monomer of (C10-C30)alkyl ester of unsaturated carboxylic acid):”.
In Claim 10, line 2, delete “the” (located between “from” and “polymers”).
**Cancel Claim 13.
In Claim 14, line 2, insert --- chosen from the acrylic terpolymers (3) --- between “copolymer” and “is”. 
In Claim 14, line 3, delete “of” (in front of “polyoxyethylenated”).
In Claim 15, line 3, delete “of” (in front of “methyl acrylate”).
In Claim 15, line 3, delete “of” (in front of “20 OE”).
In Claim 15, line 4, change “ether,” (located at the end of the line) to --- ether; ---.
In Claim 15, line 5, delete “of” (in front of “methyl acrylate”).
In Claim 15, line 5, delete “of” (in front of “25 OE”).
In Claim 15, line 6, change “methacrylate,” to --- methacrylate; ---.
In Claim 15, line 7, delete “of” (in front of “methyl acrylate”).
In Claim 15, line 7, delete “of” (in front of “25 OE”).
In Claim 15, line 8, change “methacrylate,” to --- methacrylate; ---.
In Claim 15, line 9, delete “of” (in front of “ethyl methacrylate,”).
In Claim 15, line 9, delete “of” (in front of “polyethylene”).
In Claim 15, line 10, change “units, of the” to --- units and ---.
In Claim 15, line 11, delete “of” (in front of “polypropylene”).
In Claim 15, line 12, change “units and of polyethylene” to --- units/polyethylene ---.
In Claim 15, line 12, change “units,” (located at the end of the line) to --- units; ---.
In Claim 15, on the 2nd line from the bottom, delete “the” (in front of “polyoxyethylenated”).
In Claim 15, on the last line, delete “the” (in front of “polyoxyethylenated”).
In Claim 16, line 2, change “500 000.” to --- 500,000. ---.
In Claim 25, line 2, change “a” (located between “applying” and “composition”) to --- the ---.
In Claim 26, line 1, change “a” (located after “in which”) to --- the ---.
In Claim 26, line 2, change “as defined in” to --- of ---.

It is to be noted that: 
(i) The changes to be made on lines 10-11 of instant claim 5 (as spelled-out above in Paragraph 5) need to be made because claim 5 requires the at least one anionic associative acrylic copolymer to be chosen from (1), (2), (3), (4) or (5), but the current claim language (with respect to the associative polymers (2)) does not necessarily require the associative polymers (2) to be acrylic copolymers; 
(ii) The change in instant claim 7 (as spelled-out above in Paragraph 5) needs to be made because applicant made a typographical error (see [0051] of US-PGPUB of present application); 
(iii) The change to be made on the 3rd line from the bottom of instant claim 9 (as spelled-out above) needs to be made because “(monomer of (C10-C30) alkyl ester of unsaturated carboxylic acid)” is redundant; 
(iv) Instant claim 13 needs to be canceled because the claim states a limitation already recited in instant claim 5 (see the 16th line of claim 5); 
(v) The change to be made on line 2 of instant claim 14 needs to be made (as spelled-out above) because according to present specification (see [0068]-[0077] of US-PGPUB of present application), the terpolymer of claim 14 belongs to the acrylic terpolymers (3) of claim 5, and the acrylic terpolymers (3) of claim 5 requires certain percentage ranges for the monomeric units (a), (b) and (c).  However, since instant claim 14 does not specify any percentage ranges for the monomeric units of the terpolymer (nor does it recite that the terpolymer of claim 14 is a species of the genus (i.e., the acrylic terpolymers (3) of claim 5)), claim 14 is broadening the scope of the acrylic terpolymers (3) of claim 5.  This problem can be solved by inserting --- chosen from the acrylic terpolymers (3) --- between “copolymer” and “is” (as spelled out in Paragraph 5 above); 
(vi) the changes to be made on lines 9-12 of instant claim 15 (as spelled-out above) are based on the Examiner’s interpretation of the limitation “polymers of methacrylic acid of ethyl methacrylate, of . . . and of polyethylene glycol containing 25 ethylene glycol units”.  That is, the Examiner is interpreting (based on [0083] and [0086] of US-PGPUB of present application) the limitation to mean polymers of (a) methacrylic acid, (b) ethyl methacrylate, (c) polyethylene glycol C16-C22 alkyl ether methacrylate containing 25 ethylene glycol units and (d) ether (i) of 2-(6,6-dimethylbicyclo[3.1.1]hept-2-en-2-yl)ethyl methacrylate and (ii) polypropylene glycol containing 5 propylene glycol units/polyethylene glycol containing 25 ethylene glycol units.
(vii) The Examiner believes that reasons for the rest of the changes (spelled-out in Paragraph 5 above) are rather straightforward. 
Allowable Subject Matter
Claims 4, 6, 11, 12 and 17-24 are allowed (the objected claims 1-3, 5, 7-10, 13-16, 25 and 26 will also be allowed if applicant make all the corrections according to Paragraph 5 above).  Sase et al (JP2015-131767, its JPO English abstract and its machine-assisted English translation) teaches an emulsion cosmetic composition comprising (A) a polymeric emulsifier, (B) one or more oily components selected from an ester oil, a silicone oil, an ether oil, a hydrocarbon oil and a higher alcohol (which are liquid at 25oC and have a Mw of 120 or more) and (C) water.  Sase’s polymeric emulsifier is represented by the general formula 1 shown below (see pg.2 of the Japanese document):

    PNG
    media_image1.png
    179
    529
    media_image1.png
    Greyscale

Among examples for the repeating unit of formula (2) shown above, Sase teaches (see [0025] and [0034] of machine-assisted English translation) 2-hydroxyethyl acrylate (which teaches instant repeat unit of formula (B)), and among examples for the repeating unit of formula (3) shown above, Sase teaches behenyl (meth)acrylate) (which teaches instant repeat unit of formula (A)).  However, Sase does not teach or suggest using instant at least one hydrophilic gelling polymer chosen from anionic acrylic copolymers as required in instant claim 1.  Thus, instant claims are allowed over Sase et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 20, 2022